Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on March 24, 2021 for Application No. 16/249,088.  By the amendment, claims 1 and 3-19 are pending with claims 1, 3 and 19 being amended and claim 2 being canceled.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a one-way clutch assembly having the combination features recited in the claim and particularly “wherein the strut/actuator engagement interface includes a predetermined separation between the tip of the linearly-moveable actuation component associated with the solenoid-type actuator and the engagement surface of the pivotable strut when the strut is located by the strut biasing arrangement in its non-deployed position”.
Regarding claim 10, the prior art of record fails to disclose or render obvious a one-way clutch assembly having the combination features recited in the claim and particularly “a strut biasing arrangement biasing the strut toward its non- deployed position, wherein the direct strut actuation configuration includes a strut/actuator engagement interface with an engagement cam formed on the engagement surface of the strut and which is engageable with a tip portion of the actuation component to vary the behavior of the pivotal movement of the strut between its non-deployed and deployed positions”.
Regarding claim 19, the prior art of record fails to disclose or render obvious a one-way clutch assembly having the combination features recited in the claim and particularly “wherein the linearly moveable actuation component is arranged at a 90 degree angle relative to the engagement surface at an intermediate position of the strut between the deployed and the non-deployed position”.


Claims 3-9 and 11-18 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on March 24, 2021 has been entered.  Applicant’s amendment have overcome the rejection of claims 1, 3-6, and 18 being rejected under 35 U.S.C § 102(a)(1) indicated in the prior Office action. 

Response to Arguments
Applicant’s arguments on pages 10 and 11 of the Remarks, filed 03/24/2021, with respect to claims 1, 3-6, and 18 being rejected under 35 USC § 102(a)(1) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655